Citation Nr: 1111234	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-44 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for hypertensive vascular disease, to include as secondary to the Veteran's service-connected diabetes mellitus.  

4.  Entitlement to service connection for the residuals of a stroke with paralysis of the left upper extremity and paresis of the left lower extremity, to include as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to October 1966 and from January 1967 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and July 2004 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, denying the claims currently on appeal.  These claims were previously remanded by the Board in October 2008 for additional evidentiary development.  

The issues of entitlement to service connection for hypertensive vascular disease and the residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of sinusitis.  

2.  There is no evidence of active asthma that manifested during, or as a result of, active military service.  





	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for establishing entitlement to service connection for asthma have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in October 2003 and December 2008 addressed all notice elements listed under 3.159(b)(1) and the October 2003 letter was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claims, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in May 2009, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its October 2008 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran attended VA examination in May 2009 and that the AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Sinusitis

The Veteran contends that he is entitled to service connection for sinusitis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran has not been diagnosed with a chronic sinus condition at any time during the pendency of his claim.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the Veteran was treated for complaints of nasal congestion and difficulty breathing on a number of occasions during his active military service.  According to a February 1971 hospitalization record, the Veteran underwent a submucous resection due to severely engorged inferior turbinates that were causing an 80 to 100 percent obstruction.  It was noted that the Veteran had a lifelong history of nasal congestion.  The Veteran was diagnosed with vasomotor rhinitis and left acute serous otitis media.  Service treatment records do not reflect a diagnosis of chronic sinusitis, and the Veteran is already service-connected for allergic rhinitis.  

Post-service treatment records also fail to demonstrate that the Veteran has been diagnosed with chronic sinusitis.  The Veteran was afforded a VA examination of the sinuses in May 2009.  The Veteran reported that this condition began in the 1980s and that it had improved since its onset.  The Veteran denied any current sinus symptoms or difficulty with breathing.  X-ray examination was interpreted to be normal, revealing no acute evidence of acute sinusitis.  The record contains no other post-service medical records reflecting treatment for, or a diagnosis of, sinusitis.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for sinusitis.  The May 2009 examination revealed that the Veteran does not suffer from sinusitis.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of sinusitis, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers from a chronic sinus condition.  However, the Veteran has submitted no evidence in support of this contention.  Furthermore, as a lay person, the Veteran is not competent to diagnose himself with a chronic disability such as sinusitis.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sinusitis must be denied.

Asthma

The Veteran also contends that he is entitled to service connection for asthma.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from active asthma that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records reflect that the Veteran had a history of asthma.  According to a September 1983 in-service examination, the Veteran had a history of bronchial asthma.  However, it was noted that he had not had an attack in the last 10 years.  The Veteran also indicated in a May 1988 report of medical history associated with another in-service examination that his last asthma attack was 20 years earlier.  There is no further evidence of asthma during the Veteran's military service.  

Post-service treatment records fail to demonstrate that the Veteran suffers from asthma that manifested during military service.  The Veteran was afforded a VA examination for his asthma in May 2009.  During this examination, he reported that he had asthma as a child and that the condition was currently stable with no treatment.  The Veteran reported less than one allergy attack per year.  Periapical and lateral chest radiographs demonstrated hypoventilatory lungs without focal infiltrates or evidence of pulmonary edema.  The examiner diagnosed the Veteran with hypoventilatory lungs without acute disease, as well as asthma that was not active.  Pulmonary function testing (PFT) revealed moderately restricted lung volumes.  However, it was noted that the Veteran was unable to fully cooperate with the testing, so this should be viewed as the minimum of what the Veteran was actually capable of doing.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for asthma.  The Veteran has indicated that he has suffered from asthma since his childhood.  His service treatment records only reference a history of asthma and they do not reflect that the Veteran sought treatment for this condition during active military service.  Post-service treatment records also fail to demonstrate this fact.  The May 2009 VA examiner also concluded that while the record suggested a history of asthma, this condition was not presently active and the Veteran suffered from no other acute respiratory disease.  Therefore, there is no evidence to suggest that the Veteran suffers from asthma that manifested during active duty, or, that was permanently aggravated as a result of active duty.  

The Board recognizes that the Veteran was found to have moderately restricted lung volumes during his May 2009 PFT.  However, this fact does not demonstrate that the Veteran suffers from asthma related to military service.  The examiner noted that this should be viewed as the minimum of what the Veteran could do since he was not fully cooperative during the examination.  Also, the examiner specifically concluded that the Veteran's history of asthma was not active at this time and that he had no other acute disease.  Therefore, this test result does not demonstrate entitlement to service connection for asthma.  

Finally, the Board recognizes that the Veteran believes he is entitled to service connection for bronchial asthma.  In his September 2003 claim, the Veteran stated that bronchial asthma had its onset during military service.  However, the Board does not find this statement to be credible.  During his May 2009 VA examination, the Veteran indicated that this condition had actually existed since his childhood.  Furthermore, in-service treatment records only refer to a "history" of bronchial asthma.  None of these records indicated that the Veteran suffered from new onset asthma during military service.  Therefore, the Veteran's 2003 statement that his asthma first manifested during military service is not credible.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for asthma must be denied.


ORDER

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for asthma is denied.  


REMAND

The Veteran contends that he is entitled to service connection for hypertensive vascular disease and a cerebrovascular accident (CVA) as secondary to his hypertension.  Regrettably, further evidentiary development is necessary before appellate review may proceed on these claims.  

The Veteran was afforded a VA examination for his hypertensive vascular disease in May 2009.  The examiner did not offer an opinion regarding etiology at this time.  In June 2010, an addendum was prepared to the above examination, in which it was noted that the Veteran's essential hypertension was idiopathic in nature and that his CVA was secondary to his essential hypertension.  An additional addendum was prepared in December 2010 by the same examiner.  It was noted that the Veteran's hypertension onset was as likely as not in service.  It was also noted that his hypertension was less likely than not due to, or aggravated by, diabetes mellitus.  The examiner provided no discussion or evidence in support of these assertions.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

When VA provides a Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Presently, the record does not contain an adequate etiological opinion regarding the Veteran's hypertension.  As such, the Veteran's claims file should be returned to the May 2009 VA examiner so that another addendum may be prepared in which an etiological opinion, fully supported by facts and rationale, is provided.  

Regarding the Veteran's claim of entitlement to service connection for a CVA, the June 2009 addendum noted above indicated that this condition was secondary to hypertension.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Since the Veteran's claim of entitlement to service connection for a CVA is currently pending, this issue is inextricably intertwined with the issue of entitlement to service connection for hypertensive vascular disease.  See Harris, 1 Vet. App. at 183.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the May 2009 VA examiner so that an additional addendum may be prepared.  The examiner is asked to again opine as to whether it is at least as likely as not that the Veteran's hypertensive vascular disease manifested during, or as a result of active duty.  The examiner must then provide a complete rationale for any opinion offered, including a discussion of the relevant medical and lay evidence of record.  

Assuming that the examiner again concludes that the Veteran's hypertensive vascular disease had its onset during military service, the examiner should also discuss the rationale behind his June 2010 opinion that the Veteran's CVA is secondary to his hypertension.  

2.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


